ON MOTION FOR REHEARING

HARRIS, Judge.
While we agree with much of Appellant’s argument in relation to the appropriate standard to be applied in order to comply with the instructions of the supreme court in State v. Espinosa, 686 So.2d 1345 (Fla.1996), we believe the better solution to this thorny issue is to approve the motion to certify the issue to the supreme court. The State, in its response, recognizes the difficulty of applying the supreme court’s instructions in Espi-nosa and joins in the motion to certify.
In suggesting possible standards to apply, we were not indicating approval of any of them. We were merely pointing out the complexity of the trial court’s task should it find sufficient evidence to convict of the greater offense when the jury, by its acquittal, indicated otherwise.
Because appellate courts all over the state will continue to face issues related to resisting with and without violence convictions— charged and otherwise — this appears to be an appropriate matter for the supreme court. We, therefore, certify the following question as one of statewide concern:
WHAT STANDARD SHOULD THE TRIAL COURT USE IN DETERMINING WHETHER THERE WAS SUFFICIENT EVIDENCE TO CONVICT FOR THE GREATER OFFENSE WHEN THE JURY HAS, BY ACQUITTAL, INDICATED OTHERWISE?
ISSUE CERTIFIED TO THE SUPREME COURT.
DAUKSCH and ANTOON, JJ., concur.